Acknowledgements
Applicant’s arguments filed on 12/14/2021 are acknowledged. Canceled Claims 10-11, 15 and 17. Amended Claims 1-8, 12-14 and 16 are acknowledged by the examiner. Accordingly, claims 1-9, 12-14 and 16 are remain pending and have been examined.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Basov, Daniel (Reg. No. 42303) on March 10, 2022. Claims 13 is amended as to put the application in conditions for allowance. The claims were amended as follows:

List of Claim:
13. (Currently Amended) An image capturing apparatus comprising: the information processing apparatus according to claim 7; and [[an]] the image sensor.

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-9, 12-14 and 16 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 12/14/2021, pages 11-13, the cited prior art fails to disclose or suggest at least, “…an acquisition unit configured to acquire a first captured image obtained by first image capturing with a first shutter speed in an image sensor and a first motion amount about an object in the first captured image; a setting unit configured to set a second shutter speed; an estimation unit configured to estimate a second motion amount of an object in a second captured image which is obtained in a case where second image capturing is performed with the second shutter speed, based on the first motion amount, the first shutter speed, and the second shutter speed; a determining unit configured to determine a first shutter speed adjustment step size on the basis of a difference between the second motion amount and a first target motion amount that is lower than the second motion amount; and a changing unit configured to change the second shutter speed ef for the second image -2-25793/113/3973113.1PATENTS/N: 16/728,35025793.113capturing at a normal adjustment step size or at the first shutter speed 

As stated in the Applicant's Arguments dated 12/14/2021, pages 11-13, the cited prior art fails to disclose or suggest at least, “…an acquisition unit configured to acquire a first captured image obtained by first image capturing with a first shutter speed in an image sensor, a first motion amount about a first object in the first captured image, and a second motion amount about a second object in the first captured image; a setting unit configured to set a second shutter speed; an estimation unit configured to estimate a third motion amount of the first object in a second captured image which is obtained in a case where second image capturing is performed with the second shutter speed, based on the first motion amount, the first shutter speed, and the second shutter speed, and to estimate a fourth motion amount of the second object in the second captured image which is obtained in a case where second image capturing is performed with the second shutter speed, based on the second motion amount, the first shutter speed, and the second shutter speed; a determining unit configured to determine a first shutter speed adjustment step size on the basis of a difference between the third motion amount and a target motion-5-25793/113/3973113.1PATENTS/N: 16/728,35025793.113  amount that is lower than the third motion amount, and to determine a second shutter speed adjustment step size on the basis of a difference between the fourth motion amount and the target motion amount, as well as on the basis of the first shutter speed adjustment step size; and a changing unit configured to change the second shutter speed for the second image capturing at a normal adjustment step size or at the first shutter speed adjustment step 

Independent claims 14 and 16 include elements similar to those of amended claims 1 and 7 for those same reasons Independent Claims 14 and 16 are allowed also.

The dependent claims 2-6, 8-9 and 12-13 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698